       Case 1:20-cv-10617-WGY Document 104 Filed 04/20/20 Page 1 of 5



                     UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                            Case No. 1:20-cv-10617 WGY
                  Petitioners-Plaintiffs,

             v.

STEVEN J. SOUZA,

Respondent-Defendant.



              BRIEFING ON INDIVIDUAL APPLICATIONS FOR BAIL
                          TUESDAY, APRIL 21, 2020



      1. Alarcon, Santos
      2. Castillo-Martinez, Jairon
      3. Daskalov, Dimitar
      4. Fernandes, Joao Lima
      5. Battistotti, Marco
      6. Lewis, Conroy
      7. Martins, Edson
      8. Ofosuhene, Jerry
      9. Prado Junior, Flavio
      10. De Jesus Concepcion, Angela
             Case 1:20-cv-10617-WGY Document 104 Filed 04/20/20 Page 2 of 5



                                                INTRODUCTION

            Plaintiffs respectfully submit this briefing on the individual applications for bail that are

scheduled for the Court’s consideration on April 21, 2020. Information that is common to a

number of applications (e.g., briefing on CDC high-risk medical conditions) has previously been

filed with this Court, see ECF 52, 56, 65, 74, 78, 81, and is incorporated herein by reference.

The individualized briefings that are attached hereto as Exhibits 1-10 refer to this information as

it may be relevant to particular individuals, and also include the following information for each

individual: a) Biographical Information; b) Medical Condition; c) Plans For

Transportation/Lodging If Released; d) Criminal History; and e) Immigration History.1



                       COMMON ISSUES IN INDIVIDUALIZED BRIEFINGS

      I.       The COVID-19 Pandemic Continues to Escalate in Massachusetts.

                                          COVID-19 Deaths (MA)                     COVID-19 Cases (MA)2

    March 27, 2020 (Date of          35                                           3240
    Complaint Filing)

    April 20, 2020                   1,809 (increase of 103 in last 24            39,643 (increase of 1,566 in
                                     hours)                                       last 24 hours)



      II.      Class Members Who Have Not Yet Been Ordered Briefed

            In its April 15, 2020 Order denying Defendant’s Motion To Stay Further Releases, the

Court indicated that its approach would be to receive individual briefings on all class members

before Friday’s Status Conference. See ECF 86. It appears to Plaintiffs that the Court’s lists do


1
  As with previous filings, if the Court determines that there are certain records or additional evidence that is needed,
or wishes the included material to be presented in a different format, Plaintiffs respectfully request that the Court so
inform counsel, so that we may attempt to provide it to the Court expeditiously.
2
  Source: https://www.mass.gov/info-details/covid-19-cases-quarantine-and-monitoring.


                                                           2
         Case 1:20-cv-10617-WGY Document 104 Filed 04/20/20 Page 3 of 5



in fact reach all current known class members who remain detained in BCHOC other than the

four (4) individuals listed below. Plaintiffs bring this to the Court’s attention, should the Court

wish to order briefing on these additional individuals before Friday’s Status Conference.

        Specifically, on April 16, 2020, Defendant provided the Court and Plaintiffs with an

updated spreadsheet, representing the current population of BCHOC (described by Defendant’s

counsel as being “slightly out of date, but pretty close”). In addition, in an April 18, 2020 email

exchange regarding a class member who was recently tested for COVID-19, Defendant

referenced a new individual who had recently been transferred into immigration detention from a

different part of the Bristol facilities. See Ex. 11. Based on this information and upon a review

of the Court’s lists to date, all current class members known to Plaintiffs who remain detained in

BCHOC will have been provided the opportunity by the Court for consideration for bail by

Thursday April 23, 2020, except for the following four (4) individuals:

        1. Blanco, Bacilio

        2. Delapaz, Gabri

        3. Lopez-Gonzalez, Emanuel

        4. Amador Galindo, Diego 3




3
 Mr. Blanco, Mr. Lopez-Gonzalez, and Mr. Amador Galindo are all listed on the spreadsheet submitted to the Court
by Attorney Kanwit on April 16, 2020. Mr. Delapaz is the individual who was referenced by Superintendent Souza
as a new admittee to immigration detention in an email exchange between counsel on April 18, 2020. See Ex. 11.
Plaintiffs’ counsel has subsequently spoken to Mr. Delapaz and confirmed that he is in immigration detention at
BCHOC. Defendant provided Notice of Intent to Transfer Mr. Amador Galindo on April 8, 2020, see ECF 62;
however, he remains detained in BCHOC. None of these individuals has appeared on any of the Court’s lists for
consideration to date. See ECF 46, 77, 97. Two additional detainees, Darcy McMenamin and Gerardo Portillo,
have individual petitions and separate counsel.


                                                       3
          Case 1:20-cv-10617-WGY Document 104 Filed 04/20/20 Page 4 of 5



Should the Court wish to order a final day’s briefing to capture the complete class, that could still

be accomplished before the Status Conference, for example if briefing were ordered submitted

by Friday, April 24, 2020 at 9:00 am., or at such other time that the Court might prefer.4

                                               CONCLUSION

        Plaintiffs submit that for the foregoing reasons, as well as the specific reasons laid out in

the attached individualized briefings, this Court should grant the release of all of the individuals

on the Court’s list for April 21, 2020.


April 20, 2020

Respectfully Submitted,
   /s/ Oren Sellstrom
Oren Nimni (BBO #691821)
Oren Sellstrom (BBO #569045)
Lauren Sampson (BBO #704319)
Ivan Espinoza-Madrigal†
Lawyers for Civil Rights
61 Batterymarch Street, 5th Floor
Boston, MA 02110
(617) 988-0606
onimni@lawyersforcivilrights.org

Grace Choi, Law Student Intern*
Kayla Crowell, Law Student Intern*
Laura Kokotailo, Law Student Intern*
Aseem Mehta, Law Student Intern*
Alden Pinkham, Law Student Intern*
Bianca Rey, Law Student Intern*
Megan Yan, Law Student Intern*
Muneer Ahmad§
Reena Parikh†
Michael Wishnie (BBO# 568654)
Jerome N. Frank Legal Services Organization

4
 Class members have reported that there are additional individuals who have recently been transferred into ICE
detention at BCHOC, but Plaintiffs do not know the names of any of these individuals. Should Defendant provide
any additional names of class members who are not yet scheduled to be briefed, and should the Court order briefing
on them, Plaintiffs would be able to accomplish that by Friday April 24, 2020 at 9:00 am as well.




                                                        4
         Case 1:20-cv-10617-WGY Document 104 Filed 04/20/20 Page 5 of 5



P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800
michael.wishnie@ylsclinics.org


§
 Motion for admission pro hac vice pending
†
 Admitted pro hac vice.
* Motion for law student appearances pending.



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 20, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 20, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




                                                  5
